Citation Nr: 9911403	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-14 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  The propriety of the initial rating for coronary artery 
disease with hyperlipoproteinemia. 

2.  Entitlement to a Total Disability Rating based on 
Individual Unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1953 to 
November 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claim seeking 
entitlement to a TDIU.  

The appeal also arises from rating decisions regarding the 
rating of the veteran's coronary artery disease with 
hyperlipoproteinemia.  The circumstances and history of the 
rating of the veteran's coronary artery disease with 
hyperlipoproteinemia will be more specifically addressed in 
the REMAND portion of this document below.  

The veteran was originally scheduled for a hearing before the 
Board in October 1998.  However, in September 1998, the 
veteran stated that he was not able to attend the hearing due 
to ill health and that he would like for his representative 
to represent him at the hearing.  Thereafter, in December 
1998, the veteran's representative noted in the written brief 
presentation how the veteran had been unable to attend his 
hearing and how it was canceled.  The representative went on 
to state that "as his duly appointed representative of 
record, we present written argument on his behalf."


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

By a January 1974 rating decision, the RO granted the veteran 
entitlement to service connection for coronary artery disease 
with hyperlipoproteinemia, Fredrickson Type, II and assigned 
an initial 30 percent rating for such disability.  In a 
statement dated February 1974, the veteran stated, " I wish 
to initiate a notice of disagreement with my rating of 30 
percent."  The RO responded with a letter dated March 1974 
directing the veteran to submit evidence showing that his 
service-connected disability had increased in disability 
before his application for increased compensation could be 
considered.  

The veteran directly, clearly, and unambiguously submitted a 
notice of disagreement in February 1974, the RO should have 
issued the veteran a statement of the case pursuant to 
38 U.S.C.A. § 7105 in response to such notice of 
disagreement.  The RO did issue a statement of the case in 
August 1996 (which was followed by a substantive appeal of 
the veteran's) but this was in response to the veteran's 
March 1996 notice of disagreement (which was in response to a 
June 1995 rating decision for an increased rating for 
coronary artery disease with hyperlipoproteinemia from 30 
percent disabling).  In short, the August 1996 statement of 
the case addressed the issue of an increased rating for 
coronary artery disease with hyperlipoproteinemia, but did 
not address the propriety of the initial rating for coronary 
artery disease with hyperlipoproteinemia assigned in January 
1974.  

Although this case was presented as one for an increased 
rating, the facts show that it is actually a claim 
challenging the propriety of an initial rating as described 
in Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) distinguished between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Also, the Court in essence found that a 
statement of the case which addressed the issue of an 
increased rating could not serve as a statement of the case 
challenging the propriety of an initial rating.  Fenderson v. 
West, 12 Vet. App. 119, 132 (1999)

As there is not a valid statement of the case regarding the 
propriety of the initial 30 percent rating assigned for the 
veteran's coronary artery disease with hyperlipoproteinemia, 
the veteran's claim must be remanded.  The RO should prepare 
a statement of the case pursuant to 38 U.S.C.A. § 7105 
regarding the propriety of the initial rating assigned for 
the veteran's coronary artery disease with 
hyperlipoproteinemia.  The RO must consider all of the 
evidence following the grant of service connection back in 
1974 (not just the evidence showing the present level of 
disability) in evaluating the veteran's claim and must also 
consider whether staged ratings are appropriate.  The RO must 
allow the veteran and his representative the requisite 60 
days pursuant to 38 U.S.C.A. § 7105 in order to perfect his 
appeal and should emphasize to the veteran the necessity that 
he do so.  

The veteran was originally evaluated under Diagnostic Code 
7005 of 38 C.F.R. § 4.104 (1996) for arteriosclerotic heart 
disease.  However, new criteria addressing cardiovascular 
disorders were adopted, which became effective on January 12, 
1998, and Diagnostic Code 7005 specifically was revised.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  Therefore, the RO should rate the 
veteran's coronary artery disease under both the old and new 
diagnostic criteria and apply the version most favorable to 
the veteran.  

In light of the need for the claim to be remanded, the 
veteran should also be afforded a VA cardiovascular 
examination.  Thereafter, the RO should apply the most 
favorable diagnostic code to the evidence of record.  

The veteran has asserted that he should be considered for a 
TDIU under 38 C.F.R. § 4.16.  In light of the need for 
further development regarding the propriety of the initial 
rating assigned for the veteran's coronary artery disease 
with hyperlipoproteinemia, consideration of whether the 
veteran is entitled to a TDIU under 38 C.F.R. § 4.16 is 
deferred.  When the veteran undergoes his VA examination, the 
examiner should answer specific questions about the effect of 
the veteran's service-connected disability on his 
employability. 

Hence, the case is REMANDED to the RO for the following 
developments:

1.  The RO should obtain all relevant 
medical records which have not been 
associated with the claims folder 
regarding the veteran's coronary artery 
disease with hyperlipoproteinemia from 
1974 to the current time.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of his service-connected 
coronary artery disease with 
hyperlipoproteinemia.  All appropriate 
testing in this regard should be 
accomplished.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner should answer 
the following questions:

a.  Describe all symptomatology and 
manifestations of the veteran's 
coronary artery disease with 
hyperlipoproteinemia. 

b.  Does the veteran have chronic 
congestive heart or chronic residual 
findings of congestive heart 
failure? 

c.  Does the veteran have angina on 
moderate exertion?

d.  Does the veteran's coronary 
artery disease preclude him from 
more than sedentary employment?

e.  Does the veteran's coronary 
artery disease preclude him from 
light manual labor?

f.  Does the veteran have a left 
ventricular dysfunction, and if so, 
what is the ejection fraction?

g.  What is the level of metabolic 
equivalents (METs) at which dyspnea, 
fatigue, angina, dizziness, or 
syncope develops (if a laboratory 
determination of METs by exercise 
testing cannot be done for medical 
reasons, the physician can estimate 
the level of activity (expressed in 
METs and supported by specific 
examples, such as slow stair 
climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope)?

h.  Is the veteran unable to obtain 
and maintain gainful employment?  

i.  If the answer to question (h) is 
yes, is the reason for the veteran's 
inability to obtain and maintain 
gainful employment his service-
connected coronary artery disease 
with hyperlipoproteinemia?

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  The RO should readjudicate the 
propriety of the initial rating of the 
veteran's coronary artery disease with 
hyperlipoproteinemia from 30 percent 
disabling pursuant to the Court's 
directives in Fenderson v. West.  
Specifically, the RO should determine 
whether the veteran's disability warrants 
staged ratings for the different periods 
since December 1973.  For the period of 
time after January 12, 1998, the RO 
should rate the veteran's disability 
under both the new and old set of 
regulations for cardiovascular 
disabilities.  The RO must consider the 
rating for the veteran's coronary artery 
disease under both the old and new rating 
schedule criteria for cardiovascular 
disorders and apply the one that is most 
favorable to the veteran.  This means 
that the claim must first be evaluated 
under the old criteria and then the claim 
must be evaluated under the new criteria.  
After the claim has been evaluated under 
both sets of criteria, a rating must be 
assigned based on the set of criteria 
that results in the higher rating.

Thereafter, the RO should provide the 
veteran and his representative with a 
statement of the case regarding the 
propriety of the initial 30 percent 
rating assigned for his service-connected 
coronary artery disease with 
hyperlipoproteinemia from December 1, 
1973.  The RO should allow the veteran 
and his representative the requisite 60 
days pursuant to 38 U.S.C.A. § 7105 to 
perfect his appeal challenging the 
propriety of the initial 30 percent 
rating for his service-connected coronary 
artery disease with hyperlipoproteinemia.  
The RO must ensure that the veteran 
understands that he needs to complete a 
substantive appeal in order to perfect 
his claim.  

Based on the aforementioned directives, 
the RO should then consider whether the 
veteran is entitled to a TDIU under 
38 C.F.R. § 4.16.  In the event that the 
claim for a TDIU is not resolved to the 
satisfaction of the veteran, he should be 
furnished with a supplemental statement 
of the case regarding said claims and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


